Citation Nr: 0216678	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-02 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement, left knee, with degenerative arthritis (left 
knee disability), currently evaluated as 40 percent 
disabling. 

2.  (Entitlement to service connection for arthritis of the 
hips and left total hip replacement.)

(The issue of entitlement to service connection arthritis of 
the hips and left total hip replacement will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 until February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. The veteran's left knee disability is principally 
manifested by complaints of 
fairly constant aches and pain, which make it difficult to 
ambulate; objective findings reveal swelling, deformity, 
tenderness on palpation and crepitation on movement, with 
stable ligaments and with a range of motion from 30 to 80 
degrees.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257-5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the February 2002 supplemental statement of the case.  That 
document also discussed the division of responsibilities 
between VA and the claimant in obtaining evidence.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board concludes that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in June 
2000 and supplemental statements of the case issued in June 
2000 and February 2002.  

The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, the veteran noted in statements dated October 
and November of 1999 that he had undergone treatment at the 
VA Medical Center in Iron Mountain, Michigan, and that he 
wanted the RO to obtain those records.  In a November 1999 
deferred rating decision, the RO requested outpatient 
treatment records for Iron Mountain from October 1998 
forward.  That request was processed in December 1999 and the 
file now contains reports dated October 1998 to December 1999 
from that facility.  Moreover, VA examination reports dated 
January 2000 and September 2000 are of record.  A February 
2001 addendum to the September 2000 examination is also of 
record, along with several earlier examination reports 
predating the present appeal.  Additionally, the file 
contains private surgical reports dated in 1988 and 1989.  
Furthermore, the file contains a December 1997 letter from 
E.J.R., M.D., as well as letters dated January 1998, December 
1999, June 2000 and July 2000 written by R.W.G., M.D.  
Finally, a transcript of the veteran's May 2001 personal 
hearing before the RO is associated with the claims file.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Therefore, 
this case is ready for appellate review.  

Relevant law and regulations

Disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran sustained a left knee injury in service in a 
baseball game in July 1944.  He was found to have a deranged 
semilunar cartilage of the medial left knee.  He filed a 
claim for compensation benefits immediately upon discharge 
and in 1946 was granted service connection for a left knee 
disorder manifested by pain and locking.  In July 1953, he 
underwent an arthrotomy of the left knee and excision of both 
menisci. 

VA examined the veteran in January 2000.  The veteran 
complained that his left knee pain was worsening.  He rated 
his discomfort as a 7 on a scale of 1 to 10.  He stated that 
his left knee ached constantly and that it was worse with any 
weight bearing activity.  The veteran reported that he used 2 
canes to ambulate.  He also reported intermittent swelling.  
While he had no recent episodes of locking, he stated that 
the left knee had locked up in the remote past.  He also 
stated that the left knee gave out frequently, but not so 
much that he would fall to the ground.  He noted that he 
underwent medial and lateral meniscectomies in 1953.  The 
veteran reported that he was unable to squat and that he was 
unable to stand for prolonged periods of time.  

Upon physical examination, the left patella was normal.  
There was no edema or effusion noted and there was no 
palpable deformity.  There was crepitation with any movement.  
Medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were stable.  McMurray's test 
was negative.  Upon range of motion testing, the veteran had 
15 degrees of extension and 110 degrees of flexion.  X-rays 
revealed moderate to severe tricompartmental degenerative 
joint disease of the left knee.  The diagnosis was 
degenerative joint disease.

The veteran was treated by private physician R.W.G. in June 
2000.  At that time, the veteran's range of motion was 
tested.  The veteran lacked 30 degrees of extension and could 
only flex to 90 degrees, leaving a total range of motion of 
60 degrees.  The veteran was noted to have severe arthritis.  
R.W.G. further remarked that the loss of use of the veteran's 
left knee should be considered to be 80 percent due to his 
limited motion, severe pain and severe arthritis.
 
The veteran was again examined by VA in September 2000.  He 
complained of aches and pain in his left knee that was fairly 
constant.  He noted that the discomfort was worsening and 
that it was difficult for him to walk around.  He stated that 
he used 2 canes to move around at home.  

Upon physical examination, it was noted that the veteran 
walked tilted forward.  His knees and hips were somewhat 
flexed while ambulating.  Regarding the left knee, the 
examiner noted swelling and deformity.  There was a surgical 
scar on the medial side.  Tenderness was present upon 
palpation.  Crepitation was felt upon movement.  Range of 
motion was from 30 to 80 degrees.  X-rays of the left knee 
revealed moderately advanced arthritis on both sides.  The 
veteran was diagnosed with status post injury to the left 
knee, with degenerative arthritis.  

A January 2001 memorandum from the RO addressed a question to 
the VA examiner that had assessed the veteran in September 
2000.  Specifically, the examiner was asked to state whether 
it was likely, not likely or as likely as not that the 
limitation of left knee motion recorded at that time 
represents a residual of the left knee injury incurred during 
active service.  The examiner's response was furnished in 
February 2001.  He stated that the loss of motion reflected 
in the September 2000 VA examination report was not likely a 
residual of the veteran's service-connected left knee injury.  

Analysis

The veteran is presently assigned a 40 percent disability 
evaluation for a left knee disability, pursuant to Diagnostic 
Codes 5257 and 5261.  These ratings were appropriate in view 
of the nature of the disability for which service connection 
was granted in 1946.  That disability was manifested by 
locking and pain.  The RO currently classifies the disability 
as internal derangement and degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion. 38 C.F.R. § 4.71a (2001); Diagnostic Code 5003 
(2001).  The Board also notes that, historically, the veteran 
was rated exclusively under Diagnostic Code 5257 until more 
recently when he was rated on the basis of limitation of 
motion.  Given the evidence of knee arthritis, the Board must 
consider the guidance provided by the VA Office of General 
Counsel concerning increased rating claims for knee 
disorders.  See VAOPGCPREC 23-97.  VA General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any:

...separate rating must be based upon 
additional disability. When a knee disorder 
is already rated under [Diagnostic Code] 
5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-
percent rating under either of those codes, 
there is no additional disability for which a 
rating may be assigned.

While the veteran reported remote problems with instability 
or locking, and subjectively reports giving way currently, 
the clinical evidence of record does not confirm the presence 
of any current instability or locking.  The VA examination in 
January 2000 demonstrated that the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments were stable.  McMurray's test was negative.  The 
private medical reports of record make no clinical finding 
demonstrating the presence of instability or locking.  
Therefore, a rating under Diagnostic Code 5257 is not 
warranted.  

Under Diagnostic Code 5261, a 40 percent rating is warranted 
for extension limited to 30 degrees.  The highest evaluation 
under this code, 50 percent, is for application where the 
evidence demonstrates extension limited to 45 degrees.  The 
Board must further point out that the rating for the knee 
disability is ultimately limited by the "Amputation Rule" 
that essentially provides that the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level.  38 C.F.R. § 4.68 (2001).  
In this case, the "Amputation Rule" precludes a rating in 
excess of 60 percent for pathology involving one knee.  
38 C.F.R. §4.71a, Diagnostic Code 5162 (the rating for 
amputation at the middle or lower third of the thigh). 

As noted previously, the objective medical evidence shows 
extension limited to 30 percent.  That finding was made upon 
physical examination by private physician R.G.W. in June 
2000, and again at the veteran's September 2000 VA 
examination.  As the veteran's extension is not limited to 45 
degrees from any cause, the next-higher rating under 
Diagnostic Code 5261 is not justified.  Instead, the 
presently assigned 40 percent evaluation appropriately 
reflects the severity of his left knee disability.

The Board has considered whether any alternate Diagnostic 
Codes could serve as a basis for an increased rating.  
Diagnostic Code 5260, pertaining to limitation of flexion, 
does not provide a maximum rating of 30 percent.  The minimum 
rating for limitation of flexion would require that flexion 
to nor more than 45 degrees, which is not demonstrated.  
Therefore, as the veteran is already evaluated at 40 percent 
based on limitation of extension, that Code section does not 
allow for an increased rating in this case.  Moreover, as the 
medical evidence fails to demonstrate ankylosis, Diagnostic 
Codes 5256 is not for application.  No other Code sections 
pertaining to the knee apply (i.e. Diagnostic Codes 5258, 
5259, 5263) because they either do not address service 
connected pathology (genu recurvatum) or the relevant 
pathology (dislocated or removed semilunar cartilage) are not 
demonstrated.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In the present case, the evidence does reveal left knee 
crepitation with movement. Moreover, the September 2000 VA 
examination showed swelling and deformity, as well as 
tenderness upon palpation.  The veteran walked tilted forward 
and utilized 2 canes when ambulating.  Additionally, in June 
2000, private physician R.W.G. stated that the loss of use of 
the veteran's left knee should be considered to be 80 percent 
due to his limited motion, severe pain and severe arthritis.  

The Board finds that in view of the recent findings of the VA 
and private examiner objectively confirming the subjective 
complaints of pain, functional loss due to pain due to 
service connected pathology may be present.  It appears, 
however, that the RO considered this factor when in February 
2002 it increased the rating for the knee disability from 20 
to 40 percent under Diagnostic Code 5261.  This is because 
the RO did so in the face of the uncontroverted medical 
opinion of record that the currently demonstrated limitation 
of motion was not attributable to the service-connected 
disability.  

The Board observes that the medical evidence contains no 
objective findings of incoordination, weakness or 
infatigability.  Therefore, to the degree that functional 
loss due to pain arising from service connected pathology is 
present, the Board concurs with the RO that that this degree 
of functional loss does not more nearly approximate the 
criteria for a 50 percent rating pursuant to Diagnostic Code 
5261.   Given the medical opinion that the current loss of 
range of motion is not due to service connected disability, a 
higher evaluation based on DeLuca considerations is not 
warranted at this time.  

In summation, the evidence reflects that the veteran's 
presently assigned 40 percent rating under Diagnostic Code 
5261 properly reflects the veteran's disability picture with 
respect to his left knee, and there is no basis for a higher 
evaluation at this time.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for a left knee disability is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

